Case: 20-61067     Document: 00516211871         Page: 1     Date Filed: 02/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 22, 2022
                                  No. 20-61067
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Leonard Ataubo,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 817 642


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Leonard Ataubo, a native and citizen of Cameroon, petitions for
   review of the Board of Immigration Appeals’ (BIA) dismissing his appeal of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61067      Document: 00516211871           Page: 2    Date Filed: 02/22/2022




                                     No. 20-61067


   an Immigration Judge’s (IJ) denying his application for asylum, withholding
   of removal, and protection under the Convention Against Torture (CAT).
          In reviewing the BIA’s decision, the IJ’s decision is considered only
   to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Questions of law are reviewed de novo; factual findings, for
   substantial evidence. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.
   2001) (per curiam).
          The injuries or threats received by Ataubo do not constitute the
   requisite persecution necessary for asylum. See Eduard v. Ashcroft, 379 F.3d
   182, 187–88 (5th Cir. 2004) (noting “[n]either discrimination nor
   harassment ordinarily amounts to persecution under the INA”); Tamara-
   Gomez v. Gonzales, 447 F.3d 343, 348–49 (5th Cir. 2006) (finding petitioner
   that presented evidence of multiple threats “made a compelling case of
   persecution”).
          To the extent Ataubo summarily challenges denial of withholding of
   removal, his challenge is abandoned because he fails to brief it. E.g., Hollis v.
   Lynch, 827 F.3d 436, 451 (5th Circ. 2016).
          To obtain CAT relief, applicant must show, inter alia, it is more likely
   than not that, if returned to his home country, he will be tortured with
   government acquiescence or involvement.           8 C.F.R. §§ 1208.16(c)(2)
   (prescribing eligibility for withholding of removal under CAT), 1208.18(a)(1)
   (defining torture as act performed with “consent or acquiescence of” public
   official). The BIA’s decision that Ataubo failed to meet this standard is
   supported by substantial evidence.
          Ataubo’s other raised issues—a due-process claim and challenges
   regarding the persecution standard, his fear-of-future-persecution claim, and
   application of the country-condition report to his CAT claim—are dismissed
   because they are unexhausted. See Omari v. Holder, 562 F.3d 314, 321 (5th




                                          2
Case: 20-61067     Document: 00516211871         Page: 3   Date Filed: 02/22/2022




                                  No. 20-61067


   Cir. 2009) (emphasizing “parties must fairly present an issue to the BIA to
   satisfy [18 U.S.C.] § 1252(d)’s exhaustion requirement”).
         DISMISSED IN PART; DENIED IN PART.




                                        3